Response to Amendment
1.	This office action is in response to the amendment of 11/17/2022.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102

3.	Claims 1 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (KR 20200053724).
Kim et al. shows a heat pump system for a vehicle, comprising:  an air conditioner 1 circulating a refrigerant through a refrigerant line R; a coolant circulation device 170 circulating a coolant through a coolant line W1; a first chiller 160 that is connected to the coolant circulation device through the coolant line, connected to the refrigerant line through a first refrigerant connection line, and heat-exchanges a selectively introduced coolant with a refrigerant supplied from the air conditioner to control a temperature of the coolant (see page 5 of the translated version); and a second chiller 150 that is connected to the coolant circulation device through the coolant line, connected to a second refrigerant connection line R1 so that a refrigerant is supplied from the air conditioner, and increases a temperature of the refrigerant by heat-exchanging the coolant and the refrigerant so that waste heat is recovered from the coolant selectively flowing thereinto, wherein the air conditioner includes a gas injection part that bypasses some of the refrigerant passing through a condenser 130 to a compressor to increase the flow rate of the refrigerant circulating I the refrigerant line.  This is accomplished by an accumulator 210 which separates liquid refrigerant and gaseous refrigerant and supplies the gaseous refrigerant to the compressor, which will increase the flow rate of the refrigerant in the refrigerant line due to the gaseous nature of the refrigerant.  The refrigerant is not rejoined with the liquid refrigerant (which passes through the condenser), thus, bypassing the condenser.  Regarding claim 20, the gas injection part selectively operates in a heating or dehumidifying mode of the vehicle since the accumulator operates in both modes and the heating or dehumidifying modes are selected by an operator of the vehicle.
Allowable Subject Matter
4.	Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant's arguments have been fully considered but, respectfully, they are not persuasive. The prior art shows the accumulator 210 separates the refrigerant into a liquid and a gas in which the gas passes to a compressor, and since instant claim 1 recites “bypasses some of the refrigerant passing through a condenser to a compressor” (emphasis on “some”), the prior art reads on the limitation of instant claim 1 because the gas bypasses the condenser as it travels to the compressor (it goes only to the compressor).  The prior art shows the compressor, the condenser, and the gas injection part as stated above.  A third expansion valve is not recited in instant claim 1 (it is recited in some of the dependent claims are allowable).
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763